Citation Nr: 0941869	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  02-20 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals 
of a shrapnel wound of the left arm with injury to Muscle 
Group V, prior to September 11, 2006, on appeal from an 
initial grant of service connection.  

2.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of a shrapnel wound of the left arm with injury 
to Muscle Group V, after September 10, 2006, on appeal from 
an initial grant of service connection.  

3.  Entitlement to an evaluation in excess of 10 percent for 
left arm cubital tunnel syndrome, on appeal from an initial 
grant of service connection.  

4.  Entitlement to an increased evaluation for a laparotomy 
scar, currently rated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active military service from June 1967 to 
May 1969.

This appeal to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Pittsburgh, 
Pennsylvania.

In a September 1996 rating decision, the RO awarded service 
connection for a laparotomy scar, and assigned a 
noncompensable disability evaluation.  Four years later, in 
October 2000, the appellant sought an increased evaluation 
for this disability.  In a January 2002 rating decision, in 
relevant part, the RO denied a compensable rating for the 
laparotomy scar.  The appellant was notified of the denial 
and he subsequently appealed to the Board for review.  

After an administrative review of the record, the RO, in a 
May 2003 rating action, determined that service connection 
should be awarded for the residuals of a shrapnel wound to 
the left arm, with an injury to Muscle Group V.  A 
noncompensble evaluation was assigned with an effective date 
of May 29, 1969.  In granting service connection for this 
condition, the RO found that clear and unmistakable error had 
been committed by the RO in its February 1971 rating action 
when it failed to grant service connection for the left arm 
disability.  Accordingly, the effective date for the awarding 
of service connection and the initial rating was the day 
following the appellant's separation from service - i.e., May 
29, 1969.  The appellant was notified of this action and in 
March 2004, the appellant filed a notice of disagreement 
(NOD) asking that a higher initial rating be assigned for his 
left arm disability.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (when the appellant appeals the rating 
initially assigned for a disability, just after establishing 
his entitlement to service connection for it, VA must 
consider his claim in this context - which includes 
determining whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others).

In December 2005, the Board remanded the case for further 
procedural and evidentiary development.  At that juncture, 
the issues that were remanded by the Board to the RO via the 
Appeals Management Center (AMC) were as follows:

1.  Entitlement to an initial disability 
rating higher than 10 percent for 
degenerative joint disease of the lumbar 
spine with intermittent left leg sensory 
symptoms.

2.  Entitlement to an increased 
(compensable) rating for a laparotomy 
scar.

3.  Entitlement to an initial compensable 
disability rating for residuals of injury 
to the left arm, Muscle Group V.

4.  Entitlement to an initial compensable 
disability rating for residuals of injury 
to the right elbow, Muscle Group VIII.

5.  Entitlement to an initial compensable 
disability rating for residuals of injury 
to the left thigh, Muscle Group XIV.

Pursuant to additional evidence received, a March 2007 rating 
decision issued by the AMC increased the rating for the left 
arm disability to 20 percent, retroactive to September 11, 
2006, although the RO continued to deny a compensable (i.e., 
higher than zero percent disabling) rating effective for the 
period from May 29, 1969 to September 10, 2006.  The claim 
was subsequently returned to the Board for review.

The Board then issued, in October 2007, a Decision/Remand.  
In that action, the Board denied higher initial disability 
ratings for the left thigh disability, degenerative joint 
disease of the lumbar spine with intermittent leg sensory 
symptoms, and the residuals of injury to the right elbow.  
The remaining two issues dealing with the injury of the left 
arm and the laparotomy scar were returned to the AMC for 
additional development and consideration.  

Subsequently, in an April 2008 rating decision, the RO in 
Huntington, West Virginia, acting on behalf of the AMC, 
issued a rating decision that granted a 10 percent disability 
rating for the laparotomy scar, effective from the date of 
his claim for an increased evaluation.  Because this increase 
did not constitute a full grant of the benefits sought, and 
since the appellant has not withdrawn the appeal, the claim 
for a higher rating remains before the Board.  AB v. Brown, 6 
Vet. App. 35, 39 (1993) (An appellant is presumed to be 
seeking the highest possible rating, unless he expressly 
indicates otherwise).  The other issue involving an increased 
evaluation for the residuals of injury to Muscle Group V of 
his left arm was denied and the claim was returned to the 
Board for review.

The Board then issued another remand in August 2008.  The 
purpose of the remand was to ensure that all of the necessary 
medical evidence needed to evaluate the appellant's claim was 
obtained.  In conjunction with the remand, a VA medical 
examination was performed in June 2009, and the results were 
forwarded to the AMC.  After reviewing the medical exam, the 
AMC granted a separate rating for left arm cubital tunnel 
syndrome.  A 10 percent disability rating was awarded, and 
the claim has since been returned to the Board for review.  
The Board has included this issue on the front page of this 
action because it is considered part-and-parcel of the 
underlying claim for an increased evaluation for a left arm 
disability.  

The appeal is once again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

As noted above, the claim is once again being remanded to the 
AMC for action.  The Board previously remanded these claims 
in December 2005 and again in October 2007; however, because 
the AMC failed to comply with the directives of those remands 
pertaining to a VA examination, these claims must be remanded 
for a fourth time.  A remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Failure of the Board to ensure compliance with 
remand instructions constitutes error and warrants the 
vacating of a subsequent Board decision.  Id. Although, 
regrettably, it will result in additional delay in 
adjudicating this appeal, a remand is required to ensure 
compliance with the Board's prior October 2007 remand 
directive insofar as providing a more adequate and thorough 
VA examination and opinion for the claims at issue.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2006).  The remand 
will again be via the AMC.

More specifically, in December 2005, October 2007, and again 
in August 2008, the Board requested that a neurologist (a 
medical doctor) examine the appellant and proffer findings 
with respect to his shrapnel wound injury of the left arm.  
This request was not honored in December 2005 and October 
2007.  Moreover, such an examination did not occur in August 
2008.  While the appellant may have undergone an examination 
as a result of the August 2008 remand, the examination was 
not accomplished by a neurologist.  In fact, the exam was not 
performed by a medical doctor at all.  Instead, the 
examination was carried out by a nurse practitioner who may, 
or may not, have a background in neurology.  

The Board also asked that the appellant's complete medical 
file be reviewed and commented thereon.  This was requested 
because the Board wanted to ensure that the examiner had a 
complete picture of the left arm and laparotomy disabilities.  
It was also insisted upon because the shrapnel wound rating 
issues encompass a large period of time - May 29, 1969 to 
September 10, 2006, and September 11, 2006 to the present.  
Without a review of the complete file by medical personnel, 
along with any comments that may be forthcoming, it is next-
to-impossible for the Board, without violating the dicta of 
Colvin v. Derwinski, 1 Vet. App. 171 (1991), to make a 
determination as to when, if any, changes in severity of the 
condition began.  This information is needed and necessary 
since the potential for the assignment of separate, or 
"staged" ratings for separate periods of time, based on the 
facts found, are for consideration.  Fenderson v. West, 12 
Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 506 (2007).

A reading of the examination results of June 2009 does not 
suggest that such a review was accomplished.  Although the 
nurse practitioner stated that she reviewed the claims 
folder, a reading of the examination results does not 
indicate or suggest that this occurred.  Instead, it appears 
that the examiner relied heavily on a February 2008 
examination, repeating its findings.  There are also 
statements made by the examiner that reference surgery that 
was performed on the appellant in December 2006.  Examination 
results and treatment records accomplished prior to December 
2006 are neither mentioned nor referenced.  As stated before, 
without comments or references to the time period extending 
from 1969 to 2006, the Board is incapable of determining 
whether staged ratings should be assigned.  

Additionally, the Board has repeatedly requested that the 
individual who is examining the appellant's scars measure and 
calculate the total area of the scars in square centimeters 
or square inches.  It has been noted that merely providing 
the length and width of the scars would not be sufficient 
since the total area of the scars in square centimeters or 
inches is needed in making a determination as to whether a 
higher disability rating should be assigned.  As in the past, 
the June 2009 examination results did not provide the total 
area of all of the scars in question.  

Hence, for all of the reasons listed above, the claim is once 
again remanded.  Such a remand will ensure that the VA has 
met its duty to assist the appellant in developing the facts 
pertinent to his claim, in accordance with the VCAA, and to 
ensure full compliance with due process requirements.  Thus, 
the case is REMANDED to the AMC/RO for the following 
development: 

1.   The RO/AMC should review the record 
and ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority as it pertains to all of the 
issues now on appeal.

2.  The appellant should be scheduled for 
a VA dermatological examination for the 
purpose of determining the severity and 
scope of his service-connected left arm 
shrapnel wound scars and the laparotomy 
scar.  The examination must be performed 
by a specialist (medical doctor) in 
dermatology.  The examiner should be 
provided with the appellant's claims 
folder and a copy of this Remand, and 
must review the appellant's complete 
medical history including the initial 
shrapnel wound to the left arm and the 
laparotomy surgical reports.  Any tests 
and studies deemed necessary should be 
accomplished at this time.

Unretouched color photographs of the 
specific body area affected should be 
accomplished and those photographs should 
be included in the claims folder for 
further review.

a.  The examiner should consider and 
describe in detail all findings necessary 
to evaluate the claim under both the old 
and new regulations pertaining to the 
scars of the left arm and the abdomen.  A 
copy of those regulations should be 
provided to the examiner by the RO/AMC 
prior to the examination.

Unretouched color photographs of the left 
arm scars and the laparotomy should be 
accomplished and those photographs should 
be included in the claims folder for 
further review.  Additionally, the 
written findings should include 
information about whether the scar or 
scars:

(1) is/are tender and painful, if 
superficial;

(2) is/are poorly nourished with repeated 
ulceration, if superficial;

(3) if "deep" (that is, associated with 
underlying soft tissue damage), is/are 
the size of an area or areas: exceeding 6 
square inches (38 square cm), or 
exceeding 12 square inches (77 square 
cm), or exceeding 72 square inches (465 
square centimeters), or exceeding 144 
square inches (929 square cm);

(4) if "superficial" (that is, not 
associated with underlying soft tissue 
damage) and not productive of limitation 
of function, is/are the size of an area 
or areas of 144 square inches (929 square 
cm) or greater;

(5) is/are superficial and "unstable" 
(that is, there is frequent loss of 
covering of skin over the scar),

(6) is/are superficial and painful on 
examination; and,

b.  The examiner should further discuss 
whether any of the scars limit a 
particular body part's range of motion 
and movement.  If this is the case, the 
examiner should describe the limitation 
of motion.  Additionally, the examiner 
should describe any functional loss and 
pain on motion of the affected body 
parts.

c.  In examining the scars, the examiner 
should specifically measure and indicate 
the total area of the scar in square 
centimeters or square inches.  Merely 
providing the length or width of the 
scars, or portions of the scars, will not 
suffice, as the total area of each scar 
in square centimeters or square inches is 
needed in determining whether an 
increased evaluation or a separate 
disability rating may be assigned.  

d.  The examiner should also discuss, 
based on a review of the medical records 
stemming from 1969 to the present, 
whether there has been any changes, with 
respect to size, shape, manifestations 
produced thereby, etcetera, in the scars 
of the left arm.  

A complete rationale for any opinion 
expressed should be included in the 
examination report.  The claims folder 
and this Remand must be made available to 
the examiner for review before the 
examination.  The results proffered by 
the examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

3.  The appellant should be scheduled for 
a VA orthopedic examination of the left 
arm.  The examination must be conducted 
by a physician; i.e., not a nurse 
practitioner, physicians' assistant, 
nurse, doctor of osteopathy, etcetera.  
The purpose of the exam is to assess the 
severity and scope of the appellant's 
service-connected shrapnel wound injury 
of the left arm.  The physician should be 
provided a copy of this remand together 
with the appellant's entire claims 
folder, and the examiner is asked to 
indicate whether he or she has reviewed 
the claims folder.  All appropriate tests 
should be conducted.

The orthopedist should specifically 
comment on any manifestations and 
symptoms produced by the shrapnel wound 
injury.  Readings should be obtained 
concerning the appellant's range of 
motion of the arm (to include the 
shoulder) and any limitation of function 
of the parts affected by limitation of 
motion.  The examiner should also be 
asked to include the normal ranges of 
motion of the arm (to include the 
shoulder).  Additionally, the examiner 
should be requested to determine whether 
the arm exhibits weakened movement, 
excess fatigability, or incoordination, 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion lost 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.  

The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.

Moreover, the physician should indicate 
whether the appellant's injury to Muscle 
Group V is best characterized as 
"slight," "moderate," "moderately 
severe," or "severe," supporting that 
assessment with reference to appropriate 
findings.


The physician must provide a 
comprehensive report including rationales 
for all opinions and conclusions, citing 
the objective medical findings leading to 
the examiner's conclusions.  In the 
doctor's report, the examiner must 
specifically discuss the appellant's 
post-service history and should annotate 
whether there were any changes in the 
symptoms and manifestations produced by 
the left arm shrapnel wound injury 
between 1969 to 2006.  Additionally, if 
the doctor determines that the appellant 
now suffers from more than one separate 
and distinct disability that is the 
result of the shrapnel wound injury, the 
examiner should provide diagnoses of all 
of the conditions found, the symptoms and 
manifestations produced by each 
condition, a determination as to when any 
new condition evolved, and any other 
additional information that might be 
helpful to the Board.  

A complete rationale for any opinion 
expressed should be included in the 
examination report.  If further testing 
or examination by specialists is required 
to evaluate the claimed disability, such 
testing or examination is to be done 
before completion of the examination 
report.  The results proffered by the 
examiner must again reference the 
complete claims folders and any 
inconsistent past diagnoses given.  Also, 
it is requested that the results of the 
examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

4.  The appellant should be scheduled for 
a VA neurology examination of the left 
arm.  The examination must be conducted 
by a physician; i.e., not a nurse 
practitioner, physicians' assistant, 
nurse, doctor of osteopathy, etcetera.  
The purpose of the exam is to assess the 
severity and scope of the appellant's 
service-connected shrapnel wound injury 
of the left arm.  The physician should be 
provided a copy of this remand together 
with the appellant's entire claims 
folder, and the examiner is asked to 
indicate whether he or she has reviewed 
the claims folder.  All appropriate tests 
should be conducted.

The neurologist should specifically 
comment on any manifestations and 
symptoms produced by the shrapnel wound 
injury.  

a.  The examiner should describe any 
neurological deficits caused by the 
shrapnel wound injury of the left arm.  
This should include a detailed assessment 
of functioning of the left arm and 
shoulder.  The doctor should comment on 
the extent of paralysis, if any, in the 
appellant's left arm and whether such 
paralysis is a residual of the service-
connected disability.  

b.  The neurologist should indicate which 
of the nerve group or groups itemized in 
the VA Schedule for Rating Disabilities 
is/are affected, if any, by the left arm 
disability.  38 C.F.R. Part 4 (2009).

c.  For each affected nerve or nerve 
group, the examiner should indicate 
whether the paralysis is complete or 
incomplete; if the paralysis is 
incomplete, the examiner should describe, 
for each nerve or nerve group affected, 
the manifestations of the incomplete 
paralysis, noting such relevant factors 
as strength and incoordination.

d.  In responding to the foregoing 
inquiry, the examiner should specifically 
describe the related impairment of motor 
function, trophic changes, and sensory 
disturbance within the meaning of 38 
C.F.R. § 4.120 (2009).

e.  In the doctor's report, the examiner 
must specifically discuss the appellant's 
post-service history and should annotate 
whether the evidence of record indicates 
that the appellant started experiencing 
neurological problems with the arm prior 
to his undergoing left cubital tunnel 
ulnar nerve surgery at the elbow in 
December 2006, and if so, when said 
symptoms were first manifested.  

A complete rationale for any opinion 
expressed should be included in the 
examination report.  The claims folder 
and this Remand must be made available to 
the examiner for review before the 
examination.  The results proffered by 
the examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

6.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action. 
38 C.F.R. § 4.2 (2009); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

7.  Thereafter, the RO/AMC should 
readjudicate the claims now on appeal.  
The AMC/RO should ensure that it 
evaluates the appellant's scars of the 
left arm under the old and new 
dermatological (disfigurement) rating 
criteria and it should also determine 
whether separate ratings may be assigned 
to any of the scars of the left arm in 
accordance with Esteban v. Brown, 6 Vet. 
App. 259 (1994).  The AMC/RO should also 
discuss whether staged ratings, in 
accordance with Fenderson v. West, 12 
Vet. App. 119 (1999), for separate 
periods of time, based on the facts 
found, should be assigned and an 
explanation must be provided concerning 
this matter.  

8.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's accredited representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2009) failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


